IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-41042
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JUAN MUNOZ-MENDOZA,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-01-CR-463-2
                      --------------------
                        December 11, 2002

Before JOLLY, DAVIS, and JONES, Circuit Judges.

PER CURIAM:*

     Juan Munoz-Mendoza (Munoz) appeals his guilty-plea

conviction and sentence for transporting an illegal alien.      His

brief does not comply with FED. R. APP. P. 28(a)(9)(A), as he

provides no legal arguments in support of his claims, and the

issues should therefore be deemed abandoned.   See United States

v. Tomblin, 46 F.3d 1369, 1376 n.13 (5th Cir. 1995).   To the

extent that Munoz contends that the district court erred in


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-41042
                                -2-

denying him credit for acceptance of responsibility, he has not

shown that the district court clearly erred in denying the

benefit.   See United States v. Cano-Guel, 167 F.3d 900, 906 (5th

Cir. 1999); United States v. Wilder, 15 F.3d 1292, 1299 (5th Cir.

1994).   The judgment of the district court is AFFIRMED.